Citation Nr: 0314155	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  03-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD). 
 
3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin disorder, 
claimed as rash/jungle rot/dermatophytosis. 
 
4.  Entitlement to service connection for an unspecified 
joint disorder. 
 
5.  Entitlement to service connection for myasthenia gravis, 
claimed as an eye disorder.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 until March 
1973.

The record reflects that by rating action dated in April 
1973, the Department of Veterans Affairs (VA), Columbia, 
South Carolina Regional Office (RO) denied entitlement to 
service connection for a back disorder and a rash.  The 
veteran was notified of this action, but did not file a 
timely appeal.  That determination is final.  See 38 C.F.R. 
§ 20.1103 (2002).  

The veteran filed a claim in April 2000 to reopen the issues 
of entitlement to service connection for a back disorder and 
a rash, as well as entitlement to service connection for PTSD 
and a skin disorder of the feet.  In August 2000, the RO 
declined to reopen the claims of service connection for a 
back disorder and a rash, and denied entitlement to service 
connection for PTSD and jungle rot/dermatophytosis of the 
feet.  The denials of service connection for PTSD and jungle 
rot/dermatophytosis were confirmed and continued by rating 
decision dated in July 2001.  The veteran did not perfect an 
appeal.  

In correspondence to the VA dated in October 2002, the 
appellant attempted to reopen the claims of service 
connection for PTSD, a back disability, and a skin disorder, 
and to request entitlement to service connection for an eye 
disability and a joint disorder.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2002 RO rating decision that 
declined to reopen the claim of entitlement to service 
connection for a back disability, and denied entitlement to 
service connection for an unspecified joint disorder and 
myasthenia gravis, claimed as an eye disability.  The RO 
reopened the claims of entitlement to service connection for 
PTSD and skin rash, claimed as jungle rot/dermatophytosis, 
but denied these claims on the merits.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
In accordance with the prevailing law, the issues pertaining 
to service connection for PTSD and a skin disorder, claimed 
as jungle rot/dermatophytosis, have been recharacterized on 
the title page.


REMAND

In his April 2003 substantive appeal, the veteran requested a 
hearing at the local VA office before a Member of the Board.  
This request remains unaddressed.  

Hence, this case is remanded to the RO for the following 
action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures set forth at 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




